Citation Nr: 1710455	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  08-01 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 10, 2001.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1986 to October 1994.

By way of background, this matter arose before the Board of Veterans' Appeals (Board) from March 1997, June 2006, August 2006, and October 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In this regard, the March 1997 rating decision determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for urinary incontinence.  In the June 2006 rating decision, the agency of original jurisdiction (AOJ) denied service connection for sinusitis, tinnitus, and a back disorder.  Such decision also granted TDIU effective June 29, 2005.

Additionally, in an August 2006 rating decision, the AOJ implemented the Board's grant of service connection for an acquired psychiatric disorder and assigned an initial 30 percent rating effective July 12, 1996.  Finally, in the October 2007 rating decision, the AOJ granted service connection for neuritis of the 1st and 2nd toes and continued the 20 percent rating for the Veteran's recharacterized disability of status-post bunionectomy with k-wire fixation of the left 1st metatarsal phalangeal joint and arthroplasty of 2nd proximal interphalangeal joint with neuritis of toes 1 and 2.  Such decision also granted service connection for arthritis of the left and right knees and continued the 20 percent rating for her recharacterized disabilities of degenerative arthritic changes in the medial compartment and femorotibial joint of the left knee and degenerative arthritic changes in the medial compartment and femorotibial joint of the right knee, respectively.  The October 2007 rating decision also continued the Veteran's 10 percent rating for scars of the bilateral feet.

In May 2010, the Veteran appeared at a hearing before a Decision Review Officer (DRO) at the AOJ.  Additionally, in April 2012, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  The transcripts of both hearings are of record.

In a decision dated July 2012, the Board dismissed from appeal the Veteran's claims to have disabilities of the left knee, the right knee, and bilateral foot scars declared static and not subject to future examination.  The Board reopened previously denied claims of service connection for urinary incontinence, sinusitis, tinnitus, and a low back disorder.  These claims were remanded for additional development.  The Board also found that an issue of entitlement to TDIU for the time period prior to June 29, 2005, was on appeal as "part and parcel" of the initial rating claim for the service-connected acquired psychiatric disorder.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded the TDIU claim, as well as claims for higher ratings for the left foot disability and acquired psychiatric disorder, for additional development.

A January 2013 AOJ rating decision awarded service connection for a back condition as well as allergic rhinitis with history of sinusitis.  These service connection awards terminated the appeal with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In June 2015, the Board denied service connection for urinary incontinence; granted service connection for tinnitus; granted a 30 percent rating, but no higher, for status-post bunionectomy with k-wire fixation of the left first metatarsal phalangeal joint and arthroplasty of second proximal interphalangeal joint; granted a separate 10 percent rating for neuritis of toes 1 and 2 related to the aforementioned left foot disability; denied an initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as anxiety disorder, for the period from July 12, 1996, to May 9, 2001; granted an initial 100 percent rating for an acquired psychiatric disorder, diagnosed as anxiety disorder, as of May 10, 2001; and remanded the issue of entitlement to a TDIU prior to June 29, 2005, for additional development.  
 
While on remand, a December 2015 rating decision granted entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A § 1114(s) from May 10, 2001.  As the issue of entitlement to a TDIU from May 10, 2001, to June 29, 2005, had only remained viable for SMC purposes in light of the Board's prior award of a 100 percent schedular rating for the Veteran's service-connected psychiatric disorder as of May 10, 2001, the award of SMC from such date moots the issue of entitlement to a TDIU during that period.  However, the issue of entitlement to a TDIU prior to May 10, 2001, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Prior to May 10, 2001, the Veteran's service-connected disabilities did not render her unable to secure and follow a substantially gainful occupation consistent with her educational and occupational background.


CONCLUSION OF LAW

The criteria for entitlement to TDIU prior to May 10, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As discussed above, the Veteran's claim for entitlement to TDIU for the time period prior to May 10, 2001, was determined to be on appeal as "part and parcel" of her initial rating claim for her service-connected acquired psychiatric disorder.  With respect to the claim for a higher initial rating for the acquired psychiatric disorder, the Board notes that the Veteran challenged the initial disability rating assigned following a grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Additionally, the Veteran received notice specifically tailored to the issue of entitlement to TDIU in a January 2006 letter, which was issued prior to the August 2006 rating decision that granted TDIU, effective June 29, 2005.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  Notably, the AOJ has received a response from Crossbridge Behavioral Health that, while records of the Veteran existed, there were no records pertaining to the time period from 1995 to the present.  She has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided VA examinations in December 1994, December 1996, March 1997, May 1997, August 2000, and September 2000 that address the nature and severity of his service-connected disabilities, to include their resulting functional impairment for the appeal period prior to May 2001, and medical opinions further addressing the resulting impairment associated with the Veteran's physical and psychiatric disabilities were rendered in February 2013.  The examinations and opinions are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the Veteran's disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Furthermore, while the Veteran underwent subsequent examinations in connection with her claims for increased ratings for her service-connected disabilities, such do not include findings relevant to the appeal period.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to a TDIU has been met.

The Veteran was provided opportunities to set forth her contentions during a hearing before a DRO in May 2010 and the undersigned Veterans Law Judge in April 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the May 2010 hearing, the DRO identified the issues then on appeal.  The Veteran provided testimony regarding the nature and severity of her service-connected acquired psychiatric disorder.  During the April 2012 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  Specifically, the hearing focused on the nature and severity of the symptoms associated with her service-connected psychiatric disorder and left foot disability, her functional limitations, and the effects of her service-connected disabilities on her social and occupational functioning.  The Veteran also reported having filed an SSA disability claim.  Furthermore, the Veteran, who testified to being disorganized, was also offered the ability to provide a written statement for any matters which she may have not addressed.

Overall, the Veteran has not asserted that there was any prejudice with regard to the conduct of the DRO or Board hearings.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in July 2012 so that additional medical evidence could be obtained, to include a nexus opinion on her urinary incontinence claim and current examinations for her acquired psychiatric disorder and left foot disability.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's July 2012 and June 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in July 2012, the matter was remanded in order to obtain updated private treatment records, SSA records, and afford the Veteran a VA examination.  Subsequently, updated VA, private, and SSA records were obtained and a VA examination was conducted in September 2012.  Additionally, in June 2015, the Board remanded the matter in order to readjudicate the Veteran's claim of entitlement to a TDIU prior to June 29, 2005, which was accomplished in December 2015.  Therefore, the Board finds that there has been substantial compliance with the Board's July 2012 and June 2015 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

As noted in the introduction, SMC at the housebound rate has been granted under 38 U.S.C.A § 1114(s) effective May 10, 2001.  Consequently, the award of SMC from May 10, 2001, moots the issue of entitlement to a TDIU as of such date.  Nonetheless, the issue of entitlement to a TDIU remains viable prior to May 10, 2001.  Therefore, since the Veteran's TDIU claim stems from her initial rating claim for her service-connected acquired psychiatric disorder, the claim for a TDIU remains viable throughout the period from July 12, 1996, the date service connection for such psychiatric disorder was granted, to May 10, 2001, the date SMC at the housebound rate was granted.

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In determining employability, consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, not whether a veteran is unemployable solely due to his or her service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Even if a claimant terminated his employment as a result of non-service-connected disabilities, the Board must make clear to what extent this fact is even relevant to a determination that the service-connected disabilities do not prevent him from undertaking any substantially gainful employment.  Floore v. Shinseki, 26 Vet. App. 376, 383 (2013); accord Hatlestad, 5 Vet. App. at 529.  

An assessment of TDIU entitlement based on the combined effects of all service-connected disabilities should address all such disabilities.  Therefore, the cumulative effects (functional impairment) of all service-connected disabilities should be addressed in determining if the service-connected disabilities prevent substantially gainful employment.  Floore, 26 Vet. App. 376; accord Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, from July 12, 1996, to May 10, 2001, the Veteran was service-connected for an acquired psychiatric disorder, evaluated as 30 percent disabling; headaches, evaluated as 10 percent disabling; status-post bunionectomy with k-wire fixation of the left 1st metatarsal phalangeal joint and arthroplasty of 2nd proximal interphalangeal joint with neuritis of toes 1 and 2 (left foot disorder), evaluated as 30 percent disabling; status-post bunionectomy with k-wire fixation of the right 1st metatarsal phalangeal joint and arthroplasty of 2nd proximal interphalangeal joint (right foot disorder), evaluated as 20 percent disabling; neuritis of toes 1 and 2 (toe disorder), evaluated as 10 percent disabling; degenerative arthritis changes in the medial compartments and femorotibial joint of the right knee (right knee disorder), evaluated as 30 percent disabling; degenerative arthritis changes in the medial compartments and femorotibial joint of the left knee (left knee disorder), evaluated as 20 percent disabling; and tympanic membrane perforation on the right (right ear drum disorder), evaluated as noncompensably disabling.  As the Veteran's left foot, right foot, right knee, and left knee disorders are all orthopedic in nature, they may be considered one disability for TDIU purposes, which results in a rating of 60 percent.  Furthermore, her combined rating from July 12, 1996, to May 10, 2001, was 90 percent.  Accordingly, she meets the schedular criteria for a TDIU.

However, the Board finds that the Veteran's service-connected disabilities did not render her unable to secure and follow a substantially gainful occupation consistent with her educational and occupational background from July 12, 1996, to May 10, 2001. 

The Veteran's DD 214 reflects that she separated from service in October 1994 and her primary specialty had been information management journeyman for the past 8 years, which included performing a variety of administrative tasks.  In a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) submitted in June 2005, the Veteran reported having 3 years of college education.  She reported working 32 hours per week as a waitress in 1995 earning $600 per month.  She also reported working 20 hours per week as a janitor in 1995 earning $600 per month.  She described leaving employment due to anxiety and her physical condition.  In a VA Form 21-8940 received in November 2015, the Veteran reported having only a high school education.  She also indicated that she worked as a waitress for 20 hours a week from June 1995 to December 1995, earning $400 per month, and as a janitor for 20 hours a week from February 1996 to May 1996, earning $600 per month.

Initially, the Board finds that the Veteran's service-connected foot, knee, and toe disorders caused pain and limitation of motion, which resulted in difficulty with physical activity.  The Board does not dispute that these disabilities limited the Veteran's ability to undertake physically demanding employment.  See, e.g., VA examination (March 1997).

The Veteran reported that her service-connected headache disorder resulted in throbbing pain behind her eyes several times monthly.  See, e.g., VA examination (December 1996).

The Veteran reported that her right ear drum disorder resulted in ear pain, tinnitus, and dizziness.  See VA examination (May 2007).  While a VA examiner noted that these symptoms may be attributable to her nonservice-connected sinus disorder, after resolving any doubt in the Veteran's favor, finds that such are related to her service-connected right ear drum disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).

The Veteran reported that her psychiatric disorder resulted in symptoms of disorganization, an inability to concentrate, fatigue, anxiety, crying spells, depression, forgetfulness, weakness, dizziness, and tremors particularly when under stress.  She described episodes of difficulty arising from bed with variable sleep.  She described feelings of low self-esteem, insecurity, and discomfort with authority figures.  The Veteran's mother described her as being unable to function since her military discharge with symptomatology of headaches, depression, memory impairment and appearing as if in a daze.  The Veteran was generally described as being in a "very bad" condition.

However, the VA examination reports and VA clinic records show that the Veteran had obtained part-time employment as a waitress and janitor during such time period.  In 1995, she earned $600 per month working as a waitress and between $240 and $600 working as a janitor.  Despite her description of an inability to function, she also reported spending her time taking care of her child, shopping, going to church, and eating out.  She described her hobbies as travelling and enjoying nature.  At a VA examination in September 2000, the Veteran described her lack of employment as a choice she made to take care of her children and to be a good wife.  At that time, the Veteran described engaging in activities such as taking care of her finances, grocery shopping, regularly attending church, and spending time with her children by taking them to the park or to the movies.  She further described having several friends who were a source of comfort and indicated that she enjoyed being around people in general.

During this time period, the Veteran demonstrated no impairment of hygiene, speech, orientation, cognition, memory, concentration, thought process, or judgment.  See VA examination reports dated December 1994, December 1996 and September 2000; VA clinic records dated August 1995 and April 2000.  She denied paranoia, delusions, suicidal ideations, and homicidal ideations.  Id.  Rather, the only significant clinical findings concerned her poor insight (VA examination dated December 1994), hand tremors with stress (VA clinic record dated January 1995), depressed mood (VA clinic records dated August 1995 and October 1999), labile effect (VA examination dated December 1996), and pre-occupation with personal problems (VA examination dated September 2000).

Additionally, the record includes multiple examiner assessments of the Veteran's overall psychological, social, and occupational functioning as expressed in the following GAF scores: 70-80 (VA examination dated December 1994), 35 (October 1996 VA psychologist letter), 80 (VA examination dated December 1996), 55 (VA clinic record dated April 2000), and 68 (VA examination dated September 2000).  With the exception of the October 1996 VA psychologist assessment, the VA examiners and clinician assessments reflect that the Veteran's impairment of psychological, social, and occupational functioning ranged from mild to moderate in degree.

The Board has carefully reviewed the October 1996 VA psychologist assessment which, notably, deviates substantially from the other physician assessments.  A GAF of 35 is representative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

On review of the VA clinic records and the October 1996 VA psychologist letter, the Board finds no clinic findings supportive of impairment in reality testing or communication.  As discussed above, the Veteran reported having several friends, going to church, and taking care of her family and finances.  Rather, this examiner described knowledge of the Veteran's mood swings, her interactions with others (which is not specifically elaborated upon), and the Veteran being unable to hold a job for a sustained period of time due to an inability to function.  However, at the December 2000 VA examination, the Veteran described her lack of employment as a lifestyle choice.

Overall, the Board places greater probative weight to the assessments regarding the Veteran's overall psychological, social, and occupational functioning made by the VA examiners in December 1994, December 1996 and September 2000 as these examiners based their assessment based upon the entirety of the record, to include review of the claims folder, with specific mental status examination findings supporting their conclusions.

Thus, for the time period from July 12, 1996, to May 10, 2001, the Board finds by a preponderance of the evidence that the Veteran's acquired psychiatric disorder was primarily manifested by disturbance of mood, impairment of insight, hand tremors with stress, labile effect and pre-occupation with personal problems which resulted in no more than definite impairment in the ability to establish or maintain effective and wholesome relationships with people with psychoneurotic symptoms resulting in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce no more than definite industrial impairment.

The Veteran did report difficulty in understanding complex commands, memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work relationships.  Her mother offered similar observations.  However, VA examiners in December 1994, December 1996 and September 2000 specifically found no deficits in abstract thinking, concentration, or memory on mental status examinations.  Similar findings were reported in the VA clinic setting in April 2000.  Overall, the Board accords greater probative weight to the VA examiners' findings as they are based on mental status examination by trained professionals, which greatly outweighs the lay beliefs and observations by the Veteran and her mother.

The Veteran also endorsed continuous panic or depression affecting her ability to function independently, appropriately and effectively.  However, as held above, the persuasive VA examiner and clinician assessments discussed above reflect that her overall impairment of psychological, social, and occupational functioning ranged from mild to moderate in degree.

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities did not render her incapable of securing and maintaining substantially gainful employment from July 12, 1996, to May 10, 2001.  As noted above, the Veteran's orthopedic disabilities impaired her ability to undertake employment requiring prolonged sitting or standing or physical activities.  However, the evidence shows that the Veteran was capable of light work consistent with that required to raise her children.  Indeed, throughout the period on appeal, the evidence shows that the Veteran cared for her children, to include providing for their physical needs, purchasing groceries, and managing her finances.  See, e.g., VA examinations (October 1996; December 2000).  The Veteran was also able to attend church, take the children to the park, enjoy nature, and spend time with friends.  The Veteran also worked briefly as a waitress and janitor.  The Board finds that this evidence affirmatively shows that the Veteran possessed the functional capacity to secure and maintain employment consistent with her experience in handing administrative tasks as she had during her military career and/or as a caregiver.  Indeed, the combined impact of her service-connected disabilities did not preclude her from raising her children from July 12, 1996, to May 10, 2001.

Additionally, the record includes opinion from a February 2013 VA examiner who, upon review of the claims folder, identified a May 10, 2001, VA clinic record as first demonstrating that the Veteran's medical or mental issues impaired her ability to work.  This clinic evaluation assigned a GAF score of 50 and noted the Veteran's report of becoming easily tired, having headaches with an inability to concentrate, having crying episodes and hardly being able to function.  She was noted to have a labile mood and becoming teary-eyed when recounting her military experiences.  It was further noted that her insight and judgment were impaired.  The February 2013 VA examiner opined that, from a mental health perspective alone, the objective evidence showed that the Veteran would have impairment of substantially gainful employment in any capacity due to her low GAF interfering with her ability to handle normal stressors of regular employment.

The Board observes that, after May 10, 2001, the Veteran voiced additional complaints such as being uncomfortable in small crowds, low frustration tolerance, difficulty making decisions, sleep impairment even with medications, anhedonia, panic attacks, daytime drowsiness from her medications, difficulty finding words during panic attacks, wandering thoughts, indecisiveness, lack of motivation, procrastination and passive suicidal ideations.  She described no longer socializing.  While some of these symptoms had been mentioned prior to May 10, 2001, the Board's review of the record reflects a significant increase in the volume and persistence of these complaints to the extent they began to affect her social relations and recreations which, previously, had been relatively unimpaired.  The VA clinicians noted additional findings of depression, emotional lability, dysphoric mood, constricted affect, short-term memory impairment, anxious mood, sad affect, sluggishness, irritability, and intrusive memories.  One examiner commented that the Veteran had poor decision making capacity due to her psychiatric symptoms.

The Board observes that it is not factually ascertainable that the Veteran's increased severity of disabilities occurred prior to May 10, 2001.  In this respect, the Board has specifically reviewed and discussed the October 1996 VA psychologist statement which assigned a GAF score of 35.  For the reasons discussed above, the Board has found this evaluation to be inconsistent with the entire evidentiary record and unsupported by any clinic findings as opposed to the numerous other assessments of record.  Additionally, the February 2013 VA examiner provided opinion that, prior to May 10, 2001, when the Veteran's GAF scores began to be reported in the 50's, the objective evidence demonstrated that the Veteran was capable of gainful employment in a sedentary capacity consistent with her prior administrative experience and/or with light physical work consistent with that required to raise children.

The Board also observes that SSA determined that the Veteran became permanently disabled due to her psychiatric disorder in 1996.  This determination was based on the same evidence reviewed by the Board.  A review of the administrative decision reflects that the SSA examiner construed portions of the AOJ's February 2006 decision as purportedly "declaring the [c]laimant disabled."  The AOJ's decision, however, assigned an initial 30 percent rating for the Veteran's acquired psychiatric disorder.  The Board finds that the SSA's evaluation of this evidence, while probative, does not outweigh the Board's interpretation of the medical evidence prior to May 10, 2001.

The Board further notes that unemployment does not in and of itself demonstrate that a TDIU is warranted.  This is particularly so, where, as here, the Veteran stated that she choose to remain unemployed in order to raise her children.  See  VA examination (December 2000).  The Board finds that the Veteran's ability to raise her children is the most probative evidence of employability from July 12, 1996, to May 10, 2001.  In this regard, the Veteran demonstrated the experience and functional capacity to perform work consistent with childcare despite the severe effects of her service-connected disabilities.  In the face of such evidence, the Board cannot find that the Veteran's service-connected disabilities rendered her unable to secure and follow a substantially gainful occupation from July 12, 1996, to May 10, 2001.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU from prior to May 10, 2001.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against TDIU during this period, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert, supra.


ORDER

A TDIU prior to May 10, 2001, is denied.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


